Citation Nr: 0512459	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  04-43 882	)	DATE
	)
	)


THE ISSUES

1.  Whether clear and unmistakable error was committed by the 
Board of Veterans' Appeals in a decision issued on June 27, 
1996 that denied entitlement to service connection for 
coronary artery disease and myocardial infarction.

2.  Whether clear and unmistakable error was committed by the 
Board of Veterans' Appeals in a decision issued on January 
24, 2000 that denied entitlement to service connection for a 
seizure disorder.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1945 to September 1948, and from October 1948 to 
April 1970.

2.  Regarding the Board of Veterans' Appeals (Board) 
decisions issued in June 27, 1996, and January 24, 2000, the 
veteran and his representative have failed to set forth 
clear and specific allegations of clear and unmistakable 
error (CUE) of fact or law in the Board decisions, the legal 
or factual basis for such allegations, and why the result 
would have been manifestly different but for the alleged 
error.  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-
specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which 
fail to comply with the requirements set forth in this 
paragraph shall be dismissed without prejudice to refiling 
under this subpart.  38 C.F.R. § 20.1404(a) (2004).

In the current case, the Department of Veterans Affairs (VA) 
received on February 21, 2003 the veteran's request that he 
be given more time by granting an extension of 120 days.  He 
failed to indicate what issue this request addressed.

In his Motion for Revision, the veteran and his 
representative have contended that the February 2003 request 
was in connection with his claims for entitlement to service 
connection for a seizure disorder, coronary artery disease, 
and myocardial infarction.  Their contention is that issuing 
the Board decisions in question without addressing the 
February 2003 request violated the veteran's due process 
rights and was CUE.  They have failed to cite to any 
regulation or statute in support of this contention.

The Board finds that these contentions have failed to cite 
any legal basis for an allegation of CUE, nor have they 
explained why the result would have been manifestly 
different but for the alleged error.  These contentions 
amount to nothing more than non-specific allegations of 
failure to give due process and, therefore, are merely 
general and non-specific allegations of error.  Because the 
moving party's motion fails to comply with the requirements 
set forth in 38 C.F.R. § 20.1404(b) (2004), the motion is 
dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



	                       
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2004) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2004).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish. 


